Exhibit 10.19

AIRCRAFT TIME SHARING AGREEMENT


THIS AIRCRAFT TIME SHARING AGREEMENT (this “Agreement”) is made and entered into
this _____ day of _____________, between Invesco Group Services, Inc., a
Delaware corporation (the “Lessor”), and ________________________a (the
“Lessee”).


Background Statement


(A)    The Lessor subleases (as sublessee) that certain ___________________
aircraft, bearing manufacturer’s serial number ______ and U.S. Registration Mark
_________ (the “Aircraft”), pursuant to the terms of that certain Aircraft
Sublease Agreement dated as of ____________, between Horizon Flight Works LLC, a
Delaware limited liability company, as “Sublessor” therein, and Lessor, as
“Sublessee” therein (the “Sublease Agreement”);


(B)    Under the Sublease Agreement, Lessor may operate the Aircraft in
accordance with the provisions of 14 C.F.R. Part 91 (as now or hereafter
existing, “Part 91”); and


(C)    The parties now wish to enter into a “time sharing agreement” as
described in section 91.501(c)(1) of Part 91, pursuant to which the Lessor will
wet lease the Aircraft (with crew) to the Lessee, all in accordance with, and
subject to, the terms and conditions of this Agreement.


Agreement


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties hereto, each intending to be
legally bound hereby, agree as follows:


1.    DEFINITIONS. For purposes of this Agreement, the following terms shall
have the following definitions:


“FAA” means the United States Federal Aviation Administration (or any successor
agency).


“Flight” means each flight of the Aircraft operated by Lessor for Lessee under
this Agreement.


“Pilot-in-Command” shall have the meaning ascribed to such term in 14 C.F.R.
Part 1.1.


“Trip” means the outbound and the return Flights operated by Lessor for Lessee
hereunder (including any interim Flights operated by the Lessor for the Lessee
hereunder).

1



--------------------------------------------------------------------------------



2.    WET LEASE OF THE AIRCRAFT; TERM; PART 91.


(a)    The Lessor hereby agrees to wet lease the Aircraft to the Lessee, and the
Lessee hereby agrees to wet lease the Aircraft from the Lessor, all in
accordance with, and subject to, the terms and conditions of this Agreement.


(b)    The term of this Agreement will commence on the date hereof and will
terminate automatically upon the expiration or termination of the Sublease
Agreement, unless sooner terminated as provided herein (the “Term”).


(c)    The parties intend that the wet lease created hereby is a “time sharing
agreement” as described in section 91.501(c)(1) of Part 91. The rights and
obligations of the parties hereto shall at all times be subject to the
provisions of Part 91, including without limitation section 91.501 thereof, and
in the event of any conflict between any terms of this Agreement and any
provisions of Part 91, the provisions of Part 91 shall govern and control.


3.    USE AND SCHEDULING OF THE AIRCRAFT. Subject to the terms and conditions of
this Agreement, the Lessor hereby agrees to make available to the Lessee at any
time and from time to time during the Term, the Aircraft and a crew qualified to
operate the Aircraft, including the Pilot-in-Command, as follows:


(a)    The Lessee may request the use of the Aircraft at any time and from time
to time during the Term (each, a “Request”), pursuant to scheduling procedures
to be developed between the parties.


(b)    The Lessee’s right to use the Aircraft under this Agreement shall be
limited to the carriage of the Lessee and his guests and invitees, and their
respective baggage.


(c)    The Lessor will maintain a separate log for all Flights operated by the
Lessor for the Lessee under this Agreement, and will deliver copies of such logs
to the Lessee upon his request.


4.    FLIGHT CHARGES. The Lessee will compensate the Lessor for the use of the
Aircraft and pilot services provided by the Lessor under the terms of this
Agreement pursuant to their subsequent agreement or agreements at any time and
from time to time during the Term, provided that, with respect to each Flight,
such compensation shall not exceed the aggregate amount of expenses specifically
described in Part 91.501(d)(1)-(9), inclusive, with respect to such Flight
(collectively, the “Specific Flight Expenses”), together with all applicable
federal passenger excise taxes thereon and any applicable state sales taxes on
intrastate Flights. For the avoidance of doubt, the Specific Flight Expenses
consist exclusively of the following:


(a)    Fuel, oil, lubricants, and other additives;
(b)
Travel expenses of the crew, including food, lodging, and ground transportation;

(c)
Hangar and tie-down costs away from the primary home base of the Aircraft;


2



--------------------------------------------------------------------------------



(d)    Insurance obtained for the specific Flight;
(e)    Customs, foreign permit, and similar fees directly related to the Flight;
(f)    In flight food and beverages;
(g)    Passenger ground transportation;
(h)    Flight planning and weather contract services; and
(i)
An additional charge equal to 100 percent of the expenses listed in item (a) of
this Section 4.



The Lessor will prepare and deliver to the Lessee an invoice showing the amount
of all related Specific Flight Expenses (together with reasonable substantiation
of such expenses) and the total amount due, if any, from the Lessee. Each such
invoice shall be due and payable promptly to the Lessor by the Lessee. Under no
circumstances shall the Lessee pay or provide any other or additional
compensation to the Lessor, either directly or indirectly, for the use of the
Aircraft or crew.


5.    AIRCRAFT INSURANCE; AIRCRAFT MAINTENANCE; TAXES. As between the parties
hereto, the Lessor shall be responsible, at its cost and expense, for all hull,
liability and other insurance relating to the Aircraft and/or its operations,
including the use and operation of the Aircraft on all Trips hereunder. In
addition, the Lessor shall be responsible, at its cost and expense, for all
scheduled and unscheduled maintenance work performed or to be performed on the
Aircraft or any part thereof. The Lessor shall be responsible, at its cost and
expense, for all property and other taxes associated with the ownership of the
Aircraft.


6.    RESPONSIBILITY FOR DAMAGE. The Lessor shall be responsible for all damage
to, and loss of, the Aircraft or any part thereof; provided, however, that the
Lessee shall be responsible for any damage to, or loss of, the Aircraft or any
part thereof, caused by any negligence (active or passive) or willful act of the
Lessee or any of its guests or invitees. All repair or replacement costs and
expenses for which the Lessee is responsible under the terms of this Section
shall be paid to the Lessor upon the written demand of the Lessor (which demand
shall include reasonable substantiation of the applicable repair and/or
replacement costs and expenses).


7.    OPERATIONAL CONTROL OF THE AIRCRAFT; PILOT-IN-COMMAND. The Lessor shall
have sole and exclusive operational control (as defined in FAR Part 1.1) of the
Aircraft on all Flights. The Lessor, at its cost, shall provide the
Pilot-in-Command, who shall be duly trained, licensed and qualified to operate
the Aircraft. The Lessee shall obey, and shall cause its guests and invitees to
obey, the commands and instructions of the Pilot-in-Command that, in any way,
relate to the Aircraft or safety of flight matters.


8.    DEFAULT AND REMEDIES. In the event the Lessee shall breach or violate any
of the material terms or conditions of this Agreement, and the same is not
promptly cured or remedied by the Lessee after written notice thereof from the
Lessor, the Lessee shall be in default hereof. Upon the occurrence of such a
default, the Lessor shall have the right to exercise any and/or rights or
remedies available to the Lessor under this Agreement or otherwise existing at
law and/or in equity, including the right to terminate this Agreement (without
prejudicing any other rights available to the Lessor). All rights and remedies
available to the Lessor hereunder shall be cumulative and not elective.

3



--------------------------------------------------------------------------------





9.    EARLY TERMINATION RIGHT; SURVIVAL. Notwithstanding any provision to the
contrary herein contained, the parties agree and understand that Lessor and
Lessee shall each have the right to terminate this Agreement at any time, by
giving written notice thereof to the other party hereto, whereupon this
Agreement shall terminate. Any rights or obligations of the parties existing
upon the termination or expiration of this Agreement shall survive such
termination or expiration.


10.    NOTICES. All notices, requests, demands or other communication under this
Agreement shall be in writing and shall be deemed to have been duly served on,
given to or made in relation to a party if it is (a) left at the address of that
party specified below or at such other address as that party may notify to the
other party from time to time, (b) sent by courier to that party at that
address, or (c) sent by facsimile to the facsimile number of that party
specified below or to such other number as that party may notify the other party
from time to time, and in each case be signed by or on behalf of the party
giving, serving or making such notice. For purposes of this Agreement, all
notices, requests, demands and other communications shall be addressed as
follows:


If to the Lessor, to:
    
Invesco Group Services, Inc.
Attn: Office of the General Counsel
1555 Peachtree Street, N.E.
Atlanta, GA 30309
Fax: 404-962-8214
            
If to the Lessee, to:
            
__________________________
c/o Invesco
1555 Peachtree Street, N.E.
Atlanta, GA 30309
                        
11.    NO ASSIGNMENT. Neither party shall have the right to assign this
Agreement, or any rights hereunder, to any other person or entity. In addition,
neither party shall have the right to delegate to any other person or entity any
of the duties, obligations or liabilities arising under this Agreement.


12.    MISCELLANEOUS. This Agreement: (a) shall be governed by and construed in
accordance with the substantive laws of the State of Georgia, without regard to
conflicts of law principles; (b) represents the entire agreement between the
parties hereto with respect to the subject matter hereof; (c) may not be altered
or amended except pursuant to a written agreement signed and delivered by each
of the parties hereto; (d) shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, and (e) may be executed in
multiple counterparts and via facsimile. THE PARTIES AGREE THAT THE COURTS OF
THE STATE OF GEORGIA AND THE U.S. FEDERAL COURTS SITUATED IN THE STATE OF
GEORGIA SHALL HAVE

4



--------------------------------------------------------------------------------



EXCLUSIVE JURISDICTION TO HEAR AND DECIDE ANY CASE, CONTROVERSY OR DISPUTE
BETWEEN OR AMONG THE PARTIES AND ARISING UNDER OR PURSUANT TO THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). THE PARTIES HEREBY SUBMIT THEMSELVES AND THEIR PROPERTIES TO
THE JURISDICTION OF SUCH COURTS. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE PARTIES HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH
PROCEEDINGS AND SUCH WAIVER SHALL APPLY TO ANY PROCEEDING, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE.


13.    TRUTH IN LEASING.


(a)    THE LESSOR HAS MAINTAINED AND INSPECTED THE AIRCRAFT IN ACCORDANCE WITH
THE PROVISIONS OF FAR PART 91 FROM JUNE 30, 2011, TO THE DATE OF THIS AGREEMENT,
AND THAT ALL APPLICABLE REQUIREMENTS FOR MAINTENANCE AND INSPECTION THEREUNDER
HAVE BEEN COMPLIED WITH.


(b)    THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER PART 91 FOR
OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.


(c)    AN EXPLANATION OF THE FACTORS BEARING ON OPERATIONAL CONTROL AND THE
PERTINENT FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA
FLIGHT STANDARDS DISTRICT OFFICE.


(d)    THE LESSOR HEREBY CERTIFIES THAT IT IS RESPONSIBLE FOR OPERATIONAL
CONTROL OF THE AIRCRAFT AND THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR
COMPLIANCE WITH THE APPLICABLE FEDERAL AVIATION REGULATIONS.


(e)    THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE
CARRIED ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION
UPON REQUEST BY AN APPROPRIATELY
CONSTITUTED IDENTIFIED REPRESENTATIVE OF THE ADMINISTRATOR OF THE FAA.








[signatures appear on next page]



5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement, all as of the
day and year first above written.


“Lessor”


Invesco Group Services, Inc.




By:                        
Its:                        




“Lessee”


______________________________________
__________________, Individually



























6

